Title: From George Washington to Brigadier General Jedediah Huntington, 24 October 1779
From: Washington, George
To: Huntington, Jedediah


        
          D. Sir
          Hd Qurs West point October the 24: 1779
        
        I have received Your favor of Yesterday and thank you much for the Suggestions contained in it. I request that you will take the trouble of having One or Two pikes made according to your own mind—which you will be pleased to send me for consideration.
        Some Badges of distinction may be proper for Officers & the Gentlemen of their Families in time of Action. The Ribband was intended in part for this. If there is any thing that occurs to You—which will better designate their different ranks—and answer the end—You will be so obliging as to mention it.
        The Orders of the 5th of July were intended to produce the Returns you mention; but perhaps they have received a confined construction, and been supposed to extend only, to the Cloathing drawn from the Continen[t]al Stores by the Qr Masters of the Infantry themselves in the First instance. I will have the point so explained—that any supplies obtained from or through the Regiments on public account—shall be included. I am Dr sir with great regard & respect Yr Most Obedt sert.
      